—Judgment, Supreme Court, Bronx County (Frank Torres, J.), rendered July 15, 1996, convicting defendant, after a jury trial, of burglary in the second degree and attempted robbery in the first degree, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Identification and credibility issues were properly presented to the jury and we see no reason to disturb its findings. The court’s charge as a whole conveyed the appropriate standards regarding reasonable doubt (see, People v Cubino, 88 NY2d 998; People v Fields, 87 NY2d 821). We perceive no abuse of sentencing discretion. Concur — Williams, J. P., Rubin, Mazzarelli, Andrias and Buckley, JJ.